

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective this 27th day of October,
2008 (the “Effective Date”), by and between Sharps Compliance Corp, a Delaware
corporation, with principal offices located at 9220 Kirby Drive, Suite 500,
Houston, Texas 77054 (hereinafter referred to as "Employer"), and John R. Grow
(hereinafter referred to as "Employee").


WITNESSETH:


WHEREAS, the Employee is currently a member of the Board of Directors of
Employer;


WHEREAS, (i) the Employer is desirous of appointing the Employee as President
and Chief Operating Officer with Employee continuing as a member of the Board of
Directors of Employer and (ii) the Employee is desirous to undertake such
responsibilities;


NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


ARTICLE I
DUTIES


1.1 Duties. During the Term of Employment (as defined below), the Employer
agrees to employ Employee as President and Chief Operating Officer and the
Employee agrees to serve the Employer in such capacity upon the terms and
subject to the conditions set forth in this Agreement.


1.2 Extent of Duties. The Employee shall devote substantially all of his
business time, energy and skill to the affairs of the Employer as the Employer
working under the direction of the Chief Executive Officer and the Board of
Directors of the Company.


ARTICLE II
TERM OF EMPLOYMENT


2.1 The term of this Employment Agreement will begin on the date hereof and will
continue for two (2) years hereafter (the “Initial Term of Employment”). This
Agreement may be extended for a one (1) year period at the end of the Initial
Term of Employment should both Employer and Employee mutually agree upon such
extension and such extension be evidenced in writing at least thirty (30) days
in advance of the end of the Initial Term of Employment.


ARTICLE III
COMPENSATION


3.1 Annual Base Compensation. As compensation for services rendered under this
Agreement, Employee shall be entitled to receive from the Employer an annual
base salary (before standard deductions) of $260,000 during the Term of
Employment. Employees’ annual base salary shall be payable on a bi-weekly basis
and in accordance with the prevailing practice and policy of the Employer.
 

--------------------------------------------------------------------------------


 
3.2 Benefits. Employee shall be entitled to participate in the Employer’s group
benefit plan as shown on the attached Benefits Plan Summary. Employee will also
be entitled to, (i) the use, during the term of Employee’s employment, of a
furnished residence (the selection of such being mutually-agreed between
Employer and Employee) paid for by the Employer, (ii) two (2) Employer-paid
round-trips per month to Employee’s residence during the term of Employee’s
employment and (iii) a grant of 300,000 restricted and unregistered shares of
Employer common stock under the terms and conditions set forth in the attached
Restricted Stock Award Agreement.


Employee recognizes and agrees that he is no longer eligible to participate in
the Non-Employee Board of Director Compensation Plan other than any restricted
stock awards previously granted to Employee will remain the property of the
Employee and will not be subject to forfeiture.


Employee is eligible for bonuses as the sole discretion of the Board of
Directors.


ARTICLE IV
TERMINATION


4.1 Termination by the Employer Without Cause. Subject to the provisions of this
Section 4.1, this Agreement may be terminated by the Employer without cause upon
thirty (30) days prior written notice thereof given to Employee. In the event of
termination pursuant to this Section 4.1, (a) the Employer shall continue to pay
Employee his then effective base salary under Section 3.1 hereof and all
benefits under Sections 3.2 hereof for a full three (3) month period, and (b)
any unvested and outstanding stock options or restricted stock held by Employee
shall become fully vested and exercisable. Payment or performance by the
Employer in accordance with this Section shall constitute Employee's full
severance pay and the Employer shall have no further obligation to Employee
arising out of such termination.


4.2 Termination by the Employer for Cause. The Employer may terminate this
Agreement at any time if such termination is for "cause" (as defined below), by
delivering to Employee written notice describing the cause of termination thirty
(30) days before the effective date of such termination and by granting Employee
at least thirty (30) days to cure the cause. In the event the employment of
Employee is terminated for "cause", Employee shall be entitled only to (i) the
base salary earned pro rata to the date of such termination with no entitlement
to any base salary continuation payments or benefits continuation (except as
specifically provided by the terms of an employee benefit plan of the Employer)
and (ii) stock options and/or restricted stock that has vested through the date
of termination for cause. Except as otherwise provided in this Agreement, the
determination of whether Employee shall be terminated for "cause" shall be made
by the Board of Directors of the Employer, in reasonable exercise of its
business judgment, and shall be limited to the occurrence of the following
events:



 
a)
Conviction of or a plea of nolo contendere to the charge of a felony (which,
through lapse of time or otherwise, is not subject to appeal);




 
b)
Willful refusal without proper legal cause to perform, or gross negligence in
performing, Employee's duties and responsibilities;




 
c)
Material breach of fiduciary duty to the Employer through the misappropriation
of funds or property of the Employer or its subsidiaries; or

 
Page 2 of 5

--------------------------------------------------------------------------------


 

 
d)
The unauthorized absence of Employee from work (other than for sick leave or
disability) for a period of 30 working days or more during any period of 45
working days during the Term of Employment.



4.3 Termination Upon Death or Permanent Disability. In the event that Employee
dies, this Agreement shall terminate upon the Employee's death. Likewise, if the
Employee becomes unable to perform the essential functions of the position, with
or without reasonable accommodation, on account of illness, disability, or other
reason whatsoever for a period of more than one (1) month, this Agreement shall
terminate effective upon such incapacity, and Employee (or his legal
representatives/trust) shall be entitled only to the base salary earned pro rata
to the date of such termination with no entitlement to any base salary
continuation payments or benefits continuation.


4.4 Voluntary Termination by Employee. Employee may terminate this Agreement at
any time upon delivering thirty (30) days written notice of resignation to the
Employer. In the event of such voluntary termination, Employee shall be entitled
to (i) his base salary earned pro rata to the date of his resignation (but no
base salary continuation payments or benefits continuation) and (ii) stock
options and/or restricted stock that has vested through the date of voluntary
termination


ARTICLE V
CONFIDENTIAL INFORMATION AND NONCOMPETITION


5.1 Nondisclosure. During the term of Agreement and thereafter, Employee shall
not, without the prior written consent of the Board of Directors, disclose or
use for any purpose (except in the course of his employment under this Agreement
and in furtherance of the business of the Employer) confidential information or
proprietary data of the Employer (or any of its subsidiaries), except as
required by applicable law or legal process, provided, however, that
confidential information shall not include any information known generally to
the public or ascertainable from public or published information (other than as
a result of unauthorized disclosure by Employee) or any information of a type
not otherwise considered confidential by persons engaged in the same business or
a business similar to that conducted by the Employer (or any of its
subsidiaries).


5.2 Noncompetition. The Employer and Employee agree that the services rendered
by Employee hereunder are unique and irreplaceable. Employee hereby agrees that,
during the Term of Employment and for a period of twelve (12) months thereafter,
Employee shall not (except in the course of his employment under this Agreement
and in furtherance of the business of the Employer or any of its subsidiaries),
(i) engage in as principal, consultant or employee in any segment of a business
of a Employer, partnership or firm ("Business Segment") that is directly
competitive with any business of the Employer in one of its major commercial or
geographic markets or (ii) hold an interest (except as a holder of less than 5%
interest in a publicly traded firm or mutual funds, or as a minority stockholder
or unitholder in a form not publicly traded) in a company, partnership or firm
with a Business Segment that is directly competitive, without the prior written
consent of the Employer.


5.3 Validity of Noncompetition. The foregoing provisions of Section 5.2 shall
not be held invalid because of the scope of the territory covered, the actions
restricted thereby, or the period of time such covenant is operative. Any
judgment of a court of competent jurisdiction may define the maximum territory,
the actions subject to and restricted by Section 5.2 and the period of time
during which such agreement is enforceable.
 
Page 3 of 5

--------------------------------------------------------------------------------


 
5.4 Noncompetition Covenants Independent. The covenants of the Employee
contained in Section 5.2 will be construed as independent of any other provision
in this Agreement; and the existence of any claim or cause of action by the
Employee against the Employer will not constitute a defense to the enforcement
by the Employer of said covenants. The Employee understands that the covenants
contained in Section 5.2 are essential elements of the transaction contemplated
by this Agreement and, but for the agreement of the Employee to Section 5.2, the
Employer would not have agreed to enter into such transaction. The Employee has
been advised to consult with counsel in order to be informed in all respects
concerning the reasonableness and propriety of Section 5.2 and its provisions
with specific regard to the nature of the business conducted by the Employer and
the Employee acknowledges that Section 5.2 and its provisions are reasonable in
all respects.


5.5 Confidential and Proprietary Information. Confidential and Proprietary
Information shall include, without limitation, matters of a technical nature,
such as know-how, formula, computer programs, software and documentation, secret
processes or machines, inventions, research projects, plans for further
development and matters of a business nature, such as information about costs,
profits, markets, sales lists of customers, and business data regarding
customers, salaries and other personnel data, and any other information of a
similar nature to the extent not available to the public.


The Employee shall promptly disclose to the Employer or its designee any and all
ideas, inventions, improvements, discoveries, developments, innovations, or
works of authorship (hereinafter referred to as the "Inventions"), whether
patentable or unpatentable, copyrightable or uncopyrightable, made, created,
developed, discovered, worked on or conceived by the Employee, either solely or
jointly with others, whether or not reduced to drawings, written description,
documentation, models or other intangible form, during the Term of Employment
and for a period of six (6) months thereafter that relate to, or arise out of,
any developments, services research or products of, or pertain to the business
of, the Employer.


ARTICLE VI
MISCELLANEOUS


6.1 Modification; Amendment; Waiver. No modification, amendment or waiver of any
provisions of this Agreement shall be effective unless approved in writing by
both parties. The failure at any time to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of either party thereafter to enforce each and every
provision hereof in accordance with its terms.


6.2  Governing Law; Jurisdiction. This Agreement and performance under it, and
all proceedings that may ensue from its breach, shall be construed in accordance
with and under the laws of the State of Delaware.
 
Page 4 of 5

--------------------------------------------------------------------------------


 
6.4  Notices. All notices and other communications under this Agreement shall be
in writing and shall be given in person or by personal delivery, overnight
delivery, or first class mail. certified or registered with return receipt
requested, with postal or delivery charges prepaid, and shall be deemed to have
been duly given when delivered personally, or three days after mailing first
class, certified or registered with return receipt requested, to the respective
persons named below:


If to the Employer:
Corporate Secretary
 
Sharps Compliance Corp.
 
9220 Kirby Drive, Suite 500
 
Houston, Texas 77054



If to the Employee:
John R. Grow
 
1356 Rainsong Cove South
 
Cordova, TN 38016



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year indicated above.


APPROVED AND AGREED:
 
COMPANY: SHARPS COMPLIANCE CORP.
 
By:
 
Name:
 
Title:
Chairman, Compensation Committee of the Board of Directors
 
By:
 
Name:
 
Title:
Chief Executive Officer
   
EMPLOYEE:
     
John R. Grow

 
Page 5 of 5

--------------------------------------------------------------------------------


 